Citation Nr: 0630496	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  99-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased (initial) rating for a 
lumbosacral spine disability, now rated 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954 and from January 1955 to April 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 RO decision that granted 
service connection and a 20 percent rating for a lumbosacral 
spine disability (lumbosacral strain with osteoarthritis), 
effective June 4, 1997.  In May 1998, the RO awarded a 40 
percent rating as of June 4, 1997.  

The veteran testified before the Board in June 2001.  The 
Board remanded the claim in September 2001, in July 2003, in 
July 2005, and in April 2006.  The veteran testified before 
the Board again in May 2006.  Today's Board decision includes 
the Veterans Law Judge and the Acting Veterans Law Judge who 
chaired the hearings.


FINDING OF FACT

The veteran's current lumbosacral disability has been 
manifested since a March 1998 non-VA examination by lumbar 
nerve root damage, diminished lower extremity reflexes and 
other lower extremity deficits, restricted range of motion, 
rather intense muscle spasms, and the need for extensive 
surgical intervention in 2004, as well as ongoing pain 
management through a clinic.
 

CONCLUSION OF LAW

The criteria for a 60 percent initial rating for a 
lumbosacral disability have been met as of March 30, 1998.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5293, 5295 (2001 & 2003). 




REASONS AND BASES FOR FINDING AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent a letter in September 2001; rating 
decisions in September 1997, March 1998, April 1999, and July 
1999; a statement of the case in July 1999; and supplemental 
statements of the case in March 2001, July 2002, and February 
2005.  These documents discussed specific evidence, the legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2005 supplemental statement of 
the case. 

In a May 2006 Board hearing, the veteran stated that he had 
been receiving treatment at a private pain clinic since 
undergoing surgery in 2004.  Reports of this treatment are 
not of record.  However, in light of the favorable 
disposition in today's decision, it is not essential to 
obtain these records.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to the requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The only higher rating available under any 
potentially applicable diagnostic code would be a 100 percent 
rating, and the veteran has not suggested in hearing 
testimony or otherwise that any of these pain clinic records 
(or any other records) suggest symptoms such as residuals of 
vertebral fracture with cord involvement, 38 C.F.R. § 4.71a, 
DC 5285 (2001); or complete bony fixation (ankylosis) of the 
spine in an unfavorable angle, 38 C.F.R. § 4.71a, DC 5286 
(2001) and 38 C.F.R. § 4.71a, DCs 5235, 5237, 5242, 5243 
(2005).  The pain clinic records are certainly supportive of 
a finding that the veteran continues to require systematic, 
structured pain management even after his 2004 surgery, but 
there has been no suggestion that they would in the least 
support a rating higher than the 60 percent that the Board 
awards in today's decision.  

All other relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that his lumbosacral disability, now 
rated 40 percent under 38 C.F.R. § 4.72 DC 5295 (2001), 
should have been initially rated higher under 38 C.F.R. 
§ 4.72 DC 5293 (2001) for intervertebral disc syndrome (IDS) 
because of symptoms of sciatic neuropathy with pain, muscle 
spasms, and absent ankle jerk and with little intermittent 
relief. 

Service medical records showed a history of low back pain 
after a fall from an aircraft wing in 1968.  The records do 
not contain reports of the accident or clinical notes of 
immediate examination or treatment.  However, the records do 
show that the veteran fell again and reinjured his back in 
April 1970 and that he was hospitalized for two weeks in 
October 1970 after an automobile accident.  

In 1993, the veteran underwent a laminectomy, medial 
facetectomy, and fusion at a private medical facility.  

On July 1996 examination by a non-VA specialist in orthopedic 
surgery and spinal deformities, the veteran complained of 
constant, dull low back pain.  He denied radicular symptoms, 
lower extremity numbness or tingling, or lower extremity 
motor weakness.  Objectively, the doctor found reduced 
thoracolumbar spine range of motion, but there were no 
sensory, motor, or reflex deficits of the lower extremities.  
The diagnosis was mechanical low back pain, without observed 
neurological findings.  

In July and August 1996 letters, a private doctor noted that 
the veteran had had a sudden onset of back pain at work.  But 
the doctor noted two weeks later that the veteran was 
asymptomatic with no neurological or radicular symptoms and 
that he could return to work.  

On follow-up examination in July 1997, a neurosurgeon 
indicated that the veteran had low back pain since the recent 
work-related injury, but the doctor was unable to make a 
definitive diagnosis as to the pain's etiology.  

On July 1997 VA examination, the veteran had no postural or 
neurological abnormalities.  Forward flexion was 50 degrees, 
backward extension was 20 degrees, left lateral flexion was 
40 degrees, right lateral flexion was 30 degrees, and 
bilateral rotation was 30 degrees, with objective evidence of 
pain on motion.  Diagnoses were post-traumatic osteoarthritis 
and lumbar disc disease, lumbar spine; and post-laminectomy 
lumbosacral and sacroiliac back strain.

In September 1997, the RO granted service connection and a 20 
percent rating under 38 C.F.R. § 4.71a, DC 5295, effective 
June 4, 1997, the date of receipt of the claim for service 
connection.

On examination on March 30, 1998 (reported in April 1998), a 
private osteopathic doctor noted that the veteran had stopped 
working in August 1997 and that he reported worsening 
symptoms in the last six months ("decompensated at an 
accelerated rate over the past six months").  Range of 
motion was 40 degrees of forward flexion, 10 degrees of 
backward extension, and normal 30 degrees of left and right 
rotation.  The doctor also noted "[r]ather intense muscle 
spasms" along the entire thoracolumbar back, diminished 
lower extremity reflexes, and a positive Goldthwaite test.  
The doctor specifically commented that this was a change from 
an August 1996 examination that had described no lower 
extremity reflex deficits.  Goldthwait testing was positive 
for lumbosacral involvement.  In addition to degenerative 
disc disease, he diagnosed lumbar nerve root damage affecting 
the muscles of legs, chronic muscle spasms, and lumbar 
posterior facet syndrome.  The diagnoses, in full, were 
severe degenerative joint disease and disc disease of the 
lumbar spine requiring extensive surgeries, as well as bi-
level lumbar nerve root damage affecting the muscles of both 
legs (with left foreleg atrophy), chronic muscular spasms 
involving the entire thoracolumbar back and requiring long-
term use of muscle relaxants, lumbar posterior facet 
syndrome, and status-post deep vein thrombosis.  The doctor 
recommended an increase in the disability rating from 
20 percent to 40 percent or greater.

On VA examination in April 1998, the veteran reported 
continuous pain that became more severe on exertion.  He 
reported that he was bedridden at least 2 to 3 days per month 
and that he was limited in his ability to lift, stand, and 
sit for long periods.  He also described having back spasm.  
He had 33 degrees of forward flexion, 20 degrees of backward 
extension, 21 degrees of right lateral flexion, 24 degrees of 
left lateral flexion, and 28 degrees of right and left 
rotation.  The examiner noted diminished lower right 
extremity deep tendon reflexes.  The diagnosis was 
osteoarthritis involving the lumbar spine.    

In May 1998, the RO increased the rating for the lumbar spine 
disability to 40 percent under the same diagnostic code. 

In March 1999, a VA examiner noted that the veteran used a 
back brace up to three hours a day and occasionally used 
crutches or a cane.  He noted the veteran's report of being 
bedridden a couple of times a year with back spasms.  He 
measured 50 degrees of forward flexion, 22 degrees of 
backward extension, 35 degrees of left and right lateral 
flexion, and 25 degrees of left and right rotation, with pain 
at the limits of motion.  The examiner also noted no loss of 
lower extremity reflexes and did not observe muscle spasms.  

On VA examination in July 1999, the veteran was using a back 
brace and a cane.  Reportedly, he would rest in bed for one 
or two days about once or twice per month.  His walking was 
limited.  He could rotate his back to 29 degrees in either 
direction.  He could laterally bend his back to 15 degrees on 
the right and to 25 degrees on the left.  He could extend his 
back only to 33 degrees, and forward flexion was only to 34 
degrees.  Neurologically, there was no motor or sensory 
deficit.  The diagnosis was degenerative disc disease of the 
lumbar spine with between moderate and moderate to severe 
functional loss.
 
At a June 2001 hearing before the Board, the veteran 
contended that he experienced leg pain, numbness, loss of 
lower extremity reflexes, incontinence, and impotence.  He 
cited the April 1998 private physician's report as evidence 
of the loss of reflexes.  In September 2001, the Board 
remanded the claim for a neurological and orthopedic 
examination to determine the extent and nature of his 
disability.  The Board did not specify that the examination 
should be conducted by specialists or that two separate 
examinations were necessarily required. The Board did request 
that the examiner(s) discuss the presence of invertebral disc 
syndrome and the associated symptoms listed in the 
regulation. 

On VA examination in June 2002, the examiner noted the 
veteran's reports of infrequent occasions of bed rest when 
back pain became severe.  Otherwise, he was not employed but 
was able to perform normal household activities.  The veteran 
stated that he had no numbness in his legs but occasional 
radicular pain and constant back stiffness.  He used a cane 
and back brace.  He had no complaint of incontinence.  The 
examiner measured 40 degrees forward flexion, 20 degrees 
backward extension, 20 degrees right and left lateral flexion 
and 
25 degrees right and left rotation.  The examiner also noted 
that the veteran could bend over to retrieve and put on his 
shoes, as well as stand on toes and heels, without 
difficulty.  The examiner noted that back musculature was 
decreased in tone but that there were no spasms or tenderness 
on palpation.  The examiner concluded that there was moderate 
functional loss because of pain and lack of endurance.  The 
diagnosis was degenerative joint disease/degenerative disc 
disease of the lumbar spine with moderate functional loss due 
to pain and lack of endurance.  The examiner also found that 
there was no evidence of residual neuropathy, that back 
surgery in the early 1990s had likely corrected his symptoms, 
and that the veteran was capable of sedentary or light work. 

According to an October 2002 VA progress note, the veteran's 
back pain was getting somewhat progressively worse.  He 
walked with an antalgic gait.  The examiner prescribed 
Lofstrand crutches.  

In January 2003, the private osteopathic doctor who had 
examined the veteran in March 1998 recorded the results of a 
November 2002 examination.  He stated that the veteran's back 
disability had worsened since his last examination.  The 
veteran had 3+ muscular spasms of the thoracolumbar 
paravertebral muscles.  He had 35 degrees of forward flexion, 
10 degrees of backward flexion, 10 degrees of right and left 
lateral flexion, and 15 degrees of right and left rotation.  
The doctor stated that the veteran's lower extremity reflexes 
had further diminished since his last examination in 1998 and 
that "[c]learly, there has been further nerve involvement of 
the low lumbar spinal nerves."  In addition, he noted muscle 
spasms and difficulty with heel walking.  The veteran 
reported impotence but no incontinence.  The doctor concluded 
that there had been worsening between March 1998 and November 
2002, and he diagnosed severe degenerative joint disease and 
disc disease of the lumbar spine requiring extensive 
surgeries, as well as bi-level lumbar nerve root damage 
affecting the muscles of both legs (with left foreleg 
atrophy), chronic muscular spasms involving the entire 
thoracolumbar back and requiring long-term use of muscle 
relaxants, lumbar posterior facet syndrome, and status-post 
deep vein thrombosis.  The doctor opined that the veteran 
could not perform substantive work and that his durability, 
reliability, and overall functioning were "grossly 
impaired."  He commented that the neuron-orthopedic organ 
level impairments and personal level disability had produced 
a serious, permanent handicap that affected all activities of 
daily living.  The doctor also recommended an increase in the 
veteran's disability rating to 60 percent, and he stated that 
the condition would worsen over time.  The Board notes that 
this examination post-dated the June 2002 VA examination that 
had identified no residual neuropathy.  The private doctor's 
examination, however, appears to be very thorough and 
includes a discussion of the evidence reviewed.

The Board also reviewed VA treatment notes from the veteran's 
primary care providers from September 1998 through April 
2004.  The notes showed prescribed pain medication and 
supportive devices.  There are prescriptions for impotence 
medication and one entry in October 2001 regarding decreased 
reflexes in the left leg.  The trend was toward increased 
pain, more difficulty in ambulation, and increased leg 
weakness.  However, there is no indication in these records 
that any doctor specifically prescribed periods of bed rest. 

The Board reviewed a series of treatment notes from private 
providers including neurosurgeons from August 2003 to April 
2004.  On examination in August 2003, the veteran had 
severely antalgic gait, and he used a cane to walk.  He had 
severe paraspinal muscle tenderness to palpation.  Range of 
motion was severely limited in flexion/extension and lateral 
bending.  He also had severe paraspinous muscle spasms.  The 
impression was severe low back pain.  An August 2003 MRI and 
a September 2003 myelogram confirmed widespread degenerative 
disc disease throughout the lumbar spine and severe disc 
narrowing.  An examiner, however, did not recommend surgery.  

In March 2004, a physician noted that the veteran's symptoms 
had dramatically worsened over the last three months and that 
there was increased weakness and loss of reflexes in the legs 
and feet.  In April 2004, a private neurosurgeon recommended 
additional surgery.  It was noted that the veteran had been 
doing well for several years since surgery in the early 
1990s, but that he had since fallen into a pattern of 
recurrent bilateral hip and leg pain, as well as severe low 
back pain.  The doctor essentially reiterated the examination 
findings from August 2003.  Pre-surgery examination showed 
severe muscle spasms and reduced lower extremity reflexes.  
That month, the veteran underwent a decompression and fusion 
of L3-4.  

The veteran underwent a VA spine examination in April 2004, 
several weeks after the surgery.  He had been taking pain 
medications because of surgery-related pain.  He walked with 
a cane, and he complained of a weakness in his legs.  He 
could not bend and move his lower back because of the recent 
surgery.  Objectively, there was tenderness in the lower back 
because of the surgery, but no muscle spasm, weakness, or 
abnormality of the back musculature.  The examiner noted that 
he could not assess range of motion because of the veteran's 
post-surgical pain.  The diagnosis was status post spinal 
fusion secondary to degenerative disc disease of the lumbar 
spine with moderate loss of function due to pain.  The 
examiner further commented that there was no evidence of any 
neurologic deficit, however he again noted that the 
examination was incomplete.  Follow-up examination was 
recommended.

The RO granted a temporary 100 percent rating from April to 
July 2004 during recovery from surgery and continued a 40 
percent rating thereafter. 

Follow-up examinations by the attending neurosurgeon in June 
2004 and September 2004 showed that the surgery was 
successful and that the veteran had only intermittent, non-
debilitating back pain, no leg weakness, and no spasms or 
loss of reflexes.   

In December 2004, a VA examiner noted the veteran's reports 
of intermittent pain relieved by medication.  The veteran 
continued to use a cane and brace and was able to perform 
daily household activities.  There was no incontinence and no 
muscle spasms.  Reflexes were normal.  The examiner measured 
25 degrees forward flexion, 15 degrees backward extension, 15 
degrees right and left lateral flexion, and 40 degrees right 
and left rotation with no pain but limited by stiffness.  The 
diagnosis was status post spinal fusion with degenerative 
disc disease of the lumbosacral spine with mild to moderate 
loss of function due to stiffness and weakness.  The examiner 
also noted that, according to a neurosurgeon's 2004 note, the 
veteran had been doing quite well with minimal amounts of 
pain since lumbar laminectomy and instrumented lumbar fusions 
earlier that year. 

In March 2005, the veteran again sought evaluation from his 
neurosurgeon for worsening back pain that was now radiating 
down the right leg to the right foot.  Although the veteran 
moved easily from sitting to standing and walked with a 
normal gait, he could not assume an upright posture because 
he remained mildly forward flexed at the waist and hips.  
Diagnoses were status post L3 to S1 decompression 
laminectomy, instrumentation, and fusion; and new right leg 
symptoms, possibly due to lumbar spondylosis or a herniated 
disc (L3-4 on the right).  An ensuing myelogram revealed 
"extensive postoperative changes" in the lumbar spine with 
a laminectomy defect extending across several spinal 
segments, as well as fusion of disc spaces at several levels.   
In April 2005, after review of a new myelogram, the 
neurosurgeon found no compression of any nerves, pedicle 
screws intact, and no instability.  He stated that he could 
do nothing more surgically to reduce the veteran's pain.  An 
April 2005 VA treatment note showed that the veteran's pain 
medication was renewed. 

In a May 2006 hearing, the veteran stated that his back pain 
had almost disappeared after his most recent surgery but that 
it came back after a few months.  He reported that he was 
being treated at a private pain management clinic.  Records 
of this treatment are not in the file.  The veteran indicated 
that he still used a cane and back brace.  He did not report 
that he experienced muscle spasms or any incapacitating 
events, but he did state that he was taking pain medication.  
The veteran also stated that the VA examinations performed at 
the direction of the Board in its September 2001 remand were 
not adequate because they were not performed by neurological 
and orthopedic specialists. 

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court of Veteran's 
Appeals (Court) held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  However, in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas.  
Accordingly, that rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 
Fed. Reg. 25,179 (May 4, 2004). 

In short, amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change. VAOPGCPREC 3-00 
(Apr. 10, 2000) (cited at 65 Fed. Reg. 33,422 (May 23, 
2000)).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1, 4.3, 4.7; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).   

Since the veteran timely appealed the rating initially 
assigned for this disability, the Board must consider 
entitlement to "staged" ratings since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2005).  Codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.   
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology. 
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; see DeLuca, supra.

Prior to September 26, 2003, a 40 percent rating was 
warranted for lumbosacral strain that was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of the joint space; a 
40 percent evaluation was also warranted when only some of 
these symptoms are present if there is also abnormal mobility 
on forced motion.  There was no higher rating.  38 C.F.R. § 
4.71a, DC 5295 (2001).

Under those pre-September 2003 regulations, ratings were also 
available for limitation of lumbar spine motion, but the 40 
percent rating that the veteran is already receiving was the 
maximum permissible rating under those criteria.  38 C.F.R. 
§ 4.71a, DC 5292.  Therefore, the Board need not consider DC 
5292. 

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 40 percent rating for severe symptoms, with 
recurring attacks and with intermittent relief.  A 60 percent 
rating was warranted when the intervertebral disc syndrome 
was pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  There was no higher rating.  38 
C.F.R. § 4.71a, DC 5293 (2001).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  The code for intervertebral 
disc syndrome (DC 5243) permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2005).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows: a 40 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the entire thoracolumbar spine; a 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate code.  For VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurological symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005).

As of September 23, 2002, under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, intervertebral disc syndrome is rated 20 percent 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks in the past year; 40 
percent with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks in the past 
year; and 60 percent with incapacitating episodes having a 
total duration of at least six weeks in the past year.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome requiring bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2005).

The RO has notified the veteran of all applicable regulatory 
changes.  

The Board concludes that the veteran's lumbosacral disability 
warrants an initial rating of 60 percent, but no greater, as 
of the date of a private doctor's March 1998 examination.  
The dispositive issue is the applicability of 38 C.F.R. 
§ 4.71a, DC 5293 (2001) for intervertebral disc syndrome 
(IDS), which requires the presence of sciatic neuropathy with 
characteristic muscle spasms, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
discs. 

Prior to March 1998, the records are silent for muscle spasms 
and loss of lower extremity reflexes.  Indeed, a July 1997 VA 
examination identified no neurological abnormalities.  IDS 
was not indicated at the time.  But a non-VA doctor commented 
after a March 1998 examination about the newly presented 
lower extremity reflex deficits, as well as rather intense 
muscle spasms and other symptoms that had not been present in 
a previous examination.  Indeed, this doctor also diagnosed 
lumbar nerve root damage.  A VA examiner in April 1998 also 
noted diminished reflexes in the left leg.  These findings 
are suggestive of the presence of symptoms of IDS.  

The Board is very mindful that later examinations are in 
conflict about the presence of neurological involvement.  On 
the one hand, VA examiners in March 1999, July 1999, April 
2001 and June 2001 noted no neurological symptoms.  Most 
significantly, a June 2002 VA examination report specifically 
stated that there was no evidence of residual neuropathy.  On 
the other hand, re-examination by a private doctor in 
November 2002 revealed continued muscle spasms and diminished 
lower extremity reflexes, as well as a diagnosis of lumbar 
nerve root damage.  An October 2001 VA treatment record also 
reflected decreased left leg reflexes.  Pre-surgery 
examination in April 2004 by a neurosurgeon also showed 
muscle spasms and neurological symptoms.  The symptoms 
leading up to the veteran's 2004 back surgery are also highly 
suggestive or indicative of the presence of IDS, as the 
veteran had severely antalgic gait, constant pain, muscle 
spasms, and radiation of pain to both legs.  Indeed, his 
extensive back surgery in 2004 is also highly supportive of a 
finding that his lumbosacral disability was of a very serious 
nature. 

Under the post-September 2003 spinal regulations, none of the 
above findings and examination results would warrant a rating 
higher than 40 percent.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2005) 
(requiring unfavorable ankylosis of the entire thoracolumbar 
spine for a 50 percent rating and unfavorable ankylosis of 
the entire spine for a 100 percent rating).

Also, under the post-September 2002 spinal IDS regulations, 
the veteran's disability does not satisfy the criteria for a 
rating higher than 40 percent.  38 C.F.R. § 4.71a, DC 5243, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2005) (requiring that incapacitating 
episodes last at least a total of six weeks in the past year 
for a 60 percent rating).

The Board recognizes that the veteran's neurological symptoms 
appeared to be variable and that he responded well, if only 
temporarily, to surgical and medicinal treatment.  However, 
overall, the evidence since the March 1998 non-VA examination 
has indicated a progressive worsening of his disability, with 
lumbar nerve root involvement, constant pain, the objectively 
verified presence of rather intense muscle spasms, severely 
antalgic gait, diminished lower extremity reflexes and 
deficits, and the need for frequent rest.  The Board also 
notes that the medical records from that time to the present 
also indicate generally that the veteran has not been able to 
walk very far (anywhere from 50 to 100 yards, depending on 
the treatment record).  Since there were at least certain 
times when the veteran experienced neurological involvement 
as a result of degenerative disc disease and generally 
continuous pain, the Board concludes that the veteran's 
lumbosacral spine disability has involved pronounced IDS, 
with persistent symptoms.  Therefore, the Board finds that a 
60 percent rating is warranted since the date of the March 
1998 non-VA examination, under 38 C.F.R. § 4.71a, DC 5293 
(2001).  In granting this benefit, the Board has also applied 
the "benefit-of-the-doubt" rule.  38 U.S.C.A.
§ 5107(b) (West 2002).  

Briefly, the Board also notes that the only possible higher 
rating under any potentially applicable diagnostic code would 
require residuals of vertebral fracture with cord 
involvement, 38 C.F.R. § 4.71a, DC 5285 (2001); or complete 
bony fixation (ankylosis) of the spine in an unfavorable 
angle, 38 C.F.R. § 4.71a, DC 5286 (2001) and 38 C.F.R. 
§ 4.71a, DCs 5235, 5237, 5242, 5243 (2005).  None of the 
records or testimony remotely suggests any such symptoms or 
conditions.  Therefore, the Board is unable to award any 
rating greater than 60 percent.

The Board is mindful of the veteran's comments about the 
adequacy of some examinations.  But there is no evidence that 
any examinations were inadequate.  The veteran stated that 
the July 1997 VA examination was inadequate because the range 
of motion of his back was not measured.  However, that 
examination did measure all ranges of motion.   The veteran 
also stated that the June 2002 VA examination should have 
been conducted by specialists as required by the Board's 
September 2001 remand.  But that Board remand directed 
examination of the veteran's orthopedic and neurological 
condition without specifying the examiners' qualifications.  

On a final note, the Board notes that in the future, the 
veteran's pain clinic records and any other records will 
probably be essential in continuing to reflect the severity 
of the veteran's disability accurately in the event of a need 
for re-examination or re-evaluation.  


ORDER

A 60 percent rating for a lumbosacral spine disability is 
granted as of March 30, 1998.


_____________________________              
_____________________________
          DEREK R. BROWN                                    
MARK W. GREENSTREET
           Veterans Law Judge                                        
Veterans' Law Judge
      Board of Veterans' Appeals                              
Board of Veterans' Appeals


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


